DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Information Disclosure Statement (IDS) filed on January 27, 2022, which was filed in response to the Notice of Allowance of October 28, 2021.  The Examiner’s Amendment made in the Notice of Allowance of October 28, 2021 is maintained.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 and 11 (renumbered as claims 1 and 10) for the reasons provided in the Notice of Allowance of October 28, 2021.
In the IDS filed on January 27, 2022, Applicant provided non-patent literature (NPL) references that teach different aluminum alloys and/or different fuse configurations and the performance of the fuses at the time of overcurrent.  However, none of the NPL references reasonably teach, alone or in combination, a time delay fuse that has a nickel plated aluminum ferrule as claimed in claims 1 and 11 (as amended in the Notice of Allowance of 10/28/2021) of the instant application.  

Regarding the GB 1167583 reference, the Office notes that the reference was previously considered and utilized in all of the past rejections, and will thus have all of the deficiencies noted in all of the previous Office actions.
For the reasons provided above, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention of claims 1 and 11 unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835